[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR MODIFICATION (#150) DATED NOVEMBER 9, 2001
There has been a substantial change of circumstances. The judgment with CT Page 3292 respect to the allocation of income tax exemptions for the children is modified as follows. Because the defendant's motion was filed before the end of the 2001 tax year, this modification will be effective commencing with tax year 2001.
a) If there are three exemptions available to be claimed under Federal law, each party will be entitled to claim one exemption. The third exemption will be alternated yearly, with the plaintiff, Dennis P. McMahon, having this exemption for tax year 2001.
b) If there are two exemptions available to be claimed under Federal law, each party will be entitled to claim one exemption.
c) If there is one exemption available to be claimed under Federal law, the parties shall alternate this exemption yearly, with the defendant, Beverly Johns, having the exemption for the first year.
John W. Pickard, J.